       Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


          v.                                                              DECISION AND ORDER
                                                                              13-CR-83S (8)
RAUL RAMIREZ-VARGAS,

                                  Defendant.


                                           I. INTRODUCTION

          Presently before this Court is Defendant Raul Ramirez-Vargas’s Motion for

Compassionate Release, which the government opposes.                         See 18 U.S.C. § 3582

(c)(1)(A). For the reasons discussed below, Ramirez-Vargas’s motion is denied.

                                           II. BACKGROUND

          On December 21, 2016, Ramirez-Vargas pleaded guilty to conspiring to possess

with intent to distribute, and to distribute, 1 kilogram or more of heroin, in violation of 21

U.S.C. § 846. (Docket Nos. 457, 461.) Approximately four months later, on April 19,

2017, this Court sentenced Ramirez-Vargas to 130 months’ imprisonment, 5 years’

supervised release, a $100 special assessment, and no fine, fees or costs. (Docket Nos.

554, 556.) Ramirez-Vargas is presently serving his sentence at FCI Miami, with a release

date of May 20, 2022. 1

          On September 8, 2020, Ramirez-Vargas filed a pro se motion for compassionate

release under 18 U.S.C. § 3582 (c)(1)(A)(i). (Docket No. 708.) The Federal Public

Defender thereafter supplemented Ramirez-Vargas’s motion and filed a reply brief on his


1   See https://www.bop.gov/inmateloc/ (last visited November 2, 2020).


                                                     1
     Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 2 of 14




behalf.    (Docket No. 721.)          In his submissions, Ramirez-Vargas contends that

compassionate release is warranted because he is at heightened risk of severe illness

from COVID-19 due to his medical conditions. The government opposes the relief sought.

(Docket No. 717.)

                                         III. DISCUSSION

A.      Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)(i)

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020).

One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i) which, as amended by the First Step Act

of 2018, 2 provides as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon
                motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt of such a request by
                the warden of the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term
                of probation or supervised release with or without conditions
                that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in
                section 3553 (a) to the extent that they are applicable, if it finds
                that—(i) extraordinary and compelling reasons warrant such
                a reduction; . . . and that such a reduction is consistent with
                applicable policy statements issued by the Sentencing
                Commission.

        The defendant carries the burden of showing that he or she is entitled to a sentence



2 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 433 F.
Supp. 3d 613, 614-15 (S.D.N.Y. 2020) (same).

                                                   2
       Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 3 of 14




reduction under the statute. See United States v. Ebbers, 432 F. Supp. 3d 421, 426-27

(S.D.N.Y. 2020). A defendant proceeding on his or her own motion may meet that burden

by demonstrating (1) that he or she satisfied the statutory exhaustion requirement, (2)

that extraordinary and compelling reasons exist for a sentence reduction, and (3) that a

sentence reduction is consistent with the applicable Sentencing Guidelines provisions.

See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v. Perez, 451 F. Supp. 3d 288, 291

(S.D.N.Y. 2020). If the court finds, after consideration of the applicable 18 U.S.C. § 3553

(a) factors, that the defendant has met this burden, it may reduce the defendant’s

sentence under the statute. See 18 U.S.C. § 3582 (c)(1)(A)(i); see also United States v.

Gileno, 448 F. Supp. 3d 183, 185 (D. Conn. 2020).

          The statutory exhaustion requirement is mandatory and “must be strictly enforced.”

United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020)

(citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)); United States v.

Cassidy, 17-CR-116S, 2020 WL 1969303, at *3-8 (W.D.N.Y. Apr. 24, 2020) (finding

exhaustion mandatory). The exhaustion requirement is met when the earlier of two

circumstances occurs: (1) the defendant fully exhausts all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion to modify an imposed term of

imprisonment on his or her behalf, 3 or (2) 30 days lapse from the date the warden of the


3   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s
                  general Administrative Remedy Program, contained in 28 C.F.R. §§
                  542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the
                  Warden’s response may submit an Appeal on the appropriate form (BP-
                  10) to the appropriate Regional Director within 20 calendar days of the

                                                      3
     Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 4 of 14




defendant’s facility receives the defendant’s request to file such a motion on his or her

behalf. See 18 U.S.C. § 3582 (c)(1)(A).

       Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A)(i). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”.                      See U.S.S.G. §

1B1.13.

       At issue here are the “Medical Condition of the Defendant” and “Other Reasons”

examples. The “Medical Condition of the Defendant” example provides as follows:

               Medical Condition of the Defendant—

                   (i)     The defendant is suffering from a terminal illness
                           (i.e., a serious and advanced illness with an end of
                           life trajectory).    A specific prognosis of life
                           expectancy (i.e., a probability of death within a
                           specific time period) is not required. Examples
                           include metastatic solid-tumor cancer, amyotrophic
                           lateral sclerosis (ALS), end-stage organ disease
                           and advanced dementia.

                   (ii)    The defendant is—

                           (I)     suffering from a serious physical or medical

               date the Warden signed the response.”). Third, if the Regional Director
               denies the prisoner’s request, she then has 30 days to appeal to the BOP
               General Counsel. Id. § 542.15 (a). A decision from the General Counsel
               is the final step in the BOP’s Administrative Remedy Program, id., and
               therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).

                                                   4
     Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 5 of 14




                                      condition,

                             (II)     suffering from a serious functional or
                                      cognitive impairment, or

                             (III)    experiencing deteriorating physical or
                                      mental health because of the aging process,

                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

        The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” 4 Id. n. 1 (D).

        As it relates to the requirement that a sentence reduction be consistent with the

applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that

                 (1) (A) extraordinary and compelling reasons warrant the
                     reduction; or

                     (B) the defendant (i) is at least 70 years old; and (ii) has
                         served at least 30 years in prison pursuant to a
                         sentence imposed under 18 U.S.C. § 3559 (c) for the

4 The Bureau of Prisons has implemented a Program Statement to guide its own implementation of 18
U.S.C. § 3582 (c)(1)(A). See Bureau of Prisons Program Statement 5050.50, eff. January 17, 2019
(available at https://www.bop.gov/PublicInfo/execute/policysearch?todo=query# (last visited November 2,
2020)). But this Program Statement does not constrain this Court’s consideration of what qualifies as
extraordinary and compelling reasons for compassionate release. As the Second Circuit recently held, “the
First Step Act freed district courts to consider the full slate of extraordinary and compelling reasons that an
imprisoned person might bring before them in motions for compassionate release. Neither Application Note
1(D), nor anything else in the now-outdated version of Guideline § 1B1.13, limits the district court’s
discretion.” United States v. Brooker, 976 F. 3d 228, 234-37 (2d Cir. 2020); see also United States v.
Marks, 455 F. Supp. 3d 17, 22-25 (W.D.N.Y. 2020) (finding that post-First Step Act, district courts are no
longer bound by the specific categories warranting sentence reduction identified by the Sentencing
Commission in U.S.S.G. § 1B1.13, including affording any deference to the Director for purposes of
U.S.S.G. § 1B1.13 comment n. 1 (D) (“Other Reasons”)).


                                                      5
     Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 6 of 14




                    offense or offenses for which the defendant is
                    imprisoned;

             (2) the defendant is not a danger to the safety of any other
                 person or to the community, as provided in 18 U.S.C. §
                 3142 (g); and

             (3) the reduction is consistent with this policy statement.

See U.S.S.G. § 1B1.13.

       Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 448 F. Supp. 3d at 186.

B.     Ramirez-Vargas’s Motion for Compassionate Release

       1. Exhaustion of Administrative Rights

       As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. To satisfy this requirement, a defendant must demonstrate that either (1)

he or she fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion to modify an imposed term of imprisonment on his or her behalf,

or (2) 30 days have lapsed from the date the warden of the defendant’s facility received

the defendant’s request to file such a motion on his or her behalf. See 18 U.S.C. § 3582

(c)(1)(A).

       For reasons discussed at length in two previous decisions (fully incorporated

herein), this Court has found that the statutory exhaustion requirement is mandatory and

cannot be excused. See Cassidy, 2020 WL 1969303, at *3-8; United States v. Schultz,

454 F. Supp. 3d 217, 220-223 (W.D.N.Y. 2020); accord United States v. Montanez, 458

F. Supp. 3d 146, 149-160 (W.D.N.Y. 2020) (finding § 3582 (c)(1)(A)’s exhaustion

requirement mandatory).

       Here, Ramirez-Vargas submitted his request for compassionate release to the

                                            6
       Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 7 of 14




warden of FCI Miami on May 6, 2020. (Docket No. 717-1.) The warden denied his

request on July 14, 2020. (Docket No. 717-2.) Thirty days having lapsed since May 6,

2020, this Court finds that Ramirez-Vargas has satisfied the statutory exhaustion

requirement, and the government does not contend otherwise.

        2. Extraordinary and Compelling Reasons for Sentence Reduction

        Ramirez-Vargas has served approximately 81 months of his 130-month sentence.

He is 47 years old and suffers from multiple documented medical conditions, including

Types I and II diabetes, asthma-like condition related to a past gunshot wound, sleep

apnea, and Hepatitis C, all of which he argues makes him highly susceptible to severe

illness from COVID-19. (Compassionate Release Motion, Docket No. 708, pp. 3, 4;

Medical Records, Docket No. 724.)      If released, Ramirez-Vargas plans to live with his

wife in Niagara Falls, N.Y. (Supplemental Memorandum and Reply, Docket No. 721, p.

10.)

        The government concedes that Ramirez-Vargas’s diabetes condition constitutes

an extraordinary and compelling reason for a sentence reduction, and it does not dispute

the existence of his other conditions.      In particular, the government has reviewed

Ramirez-Vargas’s medical records from the Bureau of Prisons, which confirm his diabetes

diagnosis. (Government Opposition, Docket No. 717, pp. 7-8.) The government agrees

that Ramirez-Vargas’s diabetes alone is severe enough that it substantially diminishes

his ability to provide self-care in a prison environment and is a condition from which he is

not expected to recover, thus meeting the requirements for an “extraordinary and

compelling reason” under U.S.S.G. § 1B1.13 comment n. 1 (A)(ii)(I).           (Government

Opposition, pp. 7-8.) Notably, however, Ramirez-Vargas has made no showing that the



                                             7
     Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 8 of 14




Bureau of Prisons is unable to adequately treat his conditions.

       As for the “Other Reasons” section of U.S.S.G. § 1B1.13 comment n. 1 (D), which

provides for relief if there exist extraordinary and compelling reasons for sentence

reduction other than (or in combination with) what is specifically prescribed, Ramirez-

Vargas argues that his medical conditions make him highly susceptible to severe illness

from COVID-19. See United States v. Resnick, 451 F. Supp. 3d 262, 270 (S.D.N.Y. 2020)

(considering compassionate-release request based on a defendant’s high susceptibility

to COVID-19 under the “catch-all” provision of U.S.S.G. § 1B1.13 comment n. 1 (D)).

       COVID-19 is the sweeping, potentially deadly, disease at the center of an ongoing

worldwide pandemic that required the President of the United States to declare a national

emergency on March 13, 2020. See Proclamation No. 9994, 85 Fed. Reg. 15,337-38

(March 13, 2020).        The Centers for Disease Control and Prevention (“CDC”) has

determined that individuals with certain underlying medical conditions, particularly if not

well controlled, are at high risk for severe illness from COVID-19. 5 See Jones v. Wolf,

No. 20-CV-361, 2020 WL 1643857, at *8 (W.D.N.Y. Apr. 2, 2020) (taking judicial notice

that “for people of advanced age, with underlying health problems, or both, COVID-19

causes severe medical conditions and has increased lethality”) (quoting Basank v.

Decker, 449 F. Supp. 3d 205, 211 (S.D.N.Y. 2020)). Those medical conditions consist of

cancer, chronic kidney disease, chronic obstructive pulmonary disease (COPD), heart

conditions     (e.g.,   heart    failure,   coronary      artery   disease,     cardiomyopathies),

immunocompromised state from solid organ transplant, obesity (body mass index of 30-



5 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited November 2, 2020).


                                                  8
     Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 9 of 14




39), severe obesity (body mass index greater than 40), sickle cell disease, smoking, and

Type 2 diabetes mellitus. 6 The CDC has also identified medical conditions that might

make an individual at increased risk for severe illness from COVID-19, including asthma

and Type I diabetes mellitus. 7 Ramirez-Vargas’s medical conditions thus place him in

the high-risk category.

       Some courts have found that inclusion in the high-risk category alone is enough to

constitute an extraordinary and compelling reason for a sentence reduction, see, e.g.,

United States v. Zukerman, 451 F. Supp. 3d 329, 335-36 (S.D.N.Y. 2020) (collecting

cases), but this Court has not. Rather, it has found, and continues to find, that the mere

possibility of contracting a communicable disease such as COVID-19, without any

showing that the Bureau of Prisons will not or cannot guard against or treat such a

disease, does not constitute an extraordinary or compelling reason for a sentence

reduction under the statutory scheme. See United States v. Stevens, 459 F. Supp. 3d

478, 486 (W.D.N.Y. 2020); Korn, 2020 WL 1808213, at *6; see also United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive

and professional efforts to curtail the virus’s spread”); United States v. Gold, 459 F. Supp.

3d 1117, 1120 (N.D. Ill. 2020) (finding that COVID-19 does not “warrant the release of

every federal prisoner with health conditions that make them more susceptible to the



6 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited November 2, 2020).
7 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited November 2, 2020).


                                                  9
    Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 10 of 14




disease”); United States v. Gagne, 451 F. Supp. 3d 230, 235 (D. Conn. 2020) (denying

compassionate release where the defendant failed to show “that the [Bureau of Prisons]

cannot adequately manage the [COVID-19] pandemic or treat her to a reasonable

degree”); United States v. Eberhart, 448 F. Supp. 1086, 1090 (N.D. Cal. 2020) (“[g]eneral

concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary

and compelling reasons for a reduction in sentence set forth in the Sentencing

Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13”); United

States v. Zywotko, Case No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *2 (M.D.

Fla. Mar. 27, 2020) (denying compassionate release where “the BOP has implemented

an action plan to mitigate the effect of COVID-19 and prevent potential transmissions into

and throughout its correctional facilities”); Gileno, 448 F. Supp. 3d at 188 (“Mr. Gileno has

also not shown that the plan proposed by the Bureau of Prisons is inadequate to manage

the pandemic within Mr. Gileno’s correctional facility, or that the facility is specifically

unable to adequately treat Mr. Gileno.”).

       The Bureau of Prisons has experience combatting infectious diseases and has

developed and implemented a multi-point plan to battle COVID-19. Preparations began

in early 2020 when the Bureau of Prisons instituted its Pandemic Influenza contingency

plan, specifically modified to fight COVID-19. 8 This plan is based on guidance and

directives from the World Health Organization, the CDC, and other related agencies.

Under this plan, the Bureau of Prisons has implemented quarantine and isolation

protocols, restricted inmate transfers, reduced overcrowding, limited group gatherings,



8 See https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response (last visited November 2,
2020).


                                               10
       Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 11 of 14




employed screening procedures, and suspended visitation and tours. 9 These and other

measures are constantly reassessed to further mitigate the exposure and spread of

COVID-19 among the federal prison population.

          While indications are that adherence to this plan has generally served Bureau of

Prisons facilities fairly well, it appears that FCI Miami initially struggled to contain the

coronavirus, with more than 150 cases and one inmate death. 10 Nonetheless, conditions

there now appear to be improving, with only four inmate and 23 staff cases. 11 Cf. United

States v. Little, Case No. 18-60013-CR-COHN, 2020 WL 5902484, at *3 (S.D. Fla. Sept.

4, 2020) (reporting 44 inmate cases at FCI Miami as of September 4, 2020); United States

v. Gutierrez, No. 3:16-cr-114 (VAB), 2020 WL 4435246, at *4 (D. Conn. Aug. 3, 2020)

(reporting 95 inmate cases at FCI Miami as of August 3, 2020).

          Consequently, although Ramirez-Vargas has demonstrated (and the government

concedes) that he falls firmly into the high-risk group, he has made no showing that FCI

Miami’s plan and efforts to combat COVID-19 are inadequate or that the facility is unable

to adequately treat him if he falls ill. To the contrary, it appears that FCI Miami is gaining

traction against the disease. Thus, Ramirez-Vargas fails to demonstrate an extraordinary

and compelling reason for a sentence reduction under U.S.S.G. § 1B1.13 comment n. 1

(D) based on COVID-19. See United States v. Quinones, 13-CR-83S (1), 2020 WL

4529365, at *5 (W.D.N.Y. Aug. 6, 2020) (finding no extraordinary or compelling reasons

for compassionate release for high-risk defendant in facility with 53 inmate cases); United



9   See https://www.bop.gov/coronavirus/covid19_status.jsp (last visited November 2, 2020).

10   See https://www.bop.gov/coronavirus/ (last visited November 2, 2020).

11   See https://www.bop.gov/coronavirus/ (last visited November 2, 2020).


                                                     11
    Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 12 of 14




States v. Robinson, Case No. 17-cr-318 (SRN/DTS), 2020 WL 4463363, at *7 (D. Minn.

Aug. 4, 2020) (finding that the heightened risk of contracting COVID-19 at facility with

numerous cases does not automatically justify compassionate release); see also Korn,

2020 WL 1808213, at *6-8 (denying compassionate release to defendant who failed to

show inadequacy in Bureau of Prisons plan or ability to treat him).

       3. Consideration of the § 3553 (a) Factors

       Notwithstanding    Ramirez-Vargas’s        demonstration   of   “extraordinary    and

compelling” reasons qualifying him for compassionate release under U.S.S.G. § 1B1.13

comment n. 1 (A)(ii)(I), this Court finds that consideration of the § 3553 (a) factors

outweighs those reasons, and that a reduction would undermine Ramirez-Vargas’s

original sentence.    See 18 U.S.C. § 3582 (c)(1)(A) (requiring consideration of the

applicable § 3553 (a) factors); see also Ebbers, 432 F. Supp. 3d at 430-31. The § 3553

(a) factors include, inter alia, the nature and circumstances of the offense; the history and

characteristics of the defendant; the need for the sentence to reflect the seriousness of

the offense, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public from future crimes by the defendant; and the need to

avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553 (a).

       Ramirez-Vargas was a member of the Loiza Boys, a violent gang responsible for

the distribution of large quantities of heroin and cocaine in Buffalo, N.Y. (Presentence

Report, ¶¶ 9, 25.) Ramirez-Vargas’s stepson, Oneil Quinones, led the gang, and another

of his stepsons, Oscar Romero, was a member. (Id. ¶ 25.) Ramirez-Vargas served as a

runner for Quinones and was present during several drug transactions. (Id.) He also

generally facilitated the purchase and sale of heroin in bundle quantities. (Id. ¶ 29.) In



                                             12
   Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 13 of 14




November 2012, for example, law enforcement encountered Ramirez-Vargas with 68

glassine envelopes containing heroin. (Id.) In all, Ramirez-Vargas admitted that his

relevant conduct included between one and three kilograms of heroin. (Id. ¶ 30.)

      For this serious criminal activity, this Court imposed a 130-month sentence of

imprisonment. That is a fair, just, and reasonable sentence which, in this Court’s view,

would be undermined by a reduction to time served. Such a reduced sentence would not

reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence, or protect the public from future crimes by the

defendant. See 18 U.S.C. § 3553 (a). Such a reduction would also result in unwarranted

sentencing disparities. Id. Accordingly, consideration of the § 3553 (a) factors outweighs

any extraordinary and compelling reasons for a sentence reduction.

      4. Consistency of a Reduction with U.S.S.G. § 1B1.13

      Finally, this Court finds that a sentence reduction is not consistent with U.S.S.G. §

1B1.13. See 18 U.S.C. § 3582 (c)(1)(A) (requiring that any sentence reduction be

consistent with applicable policy statements issued by the Sentencing Commission);

U.S.S.G. § 1B1.13 (2). This inquiry requires a determination as to whether the defendant

poses a danger to the safety of any person or to the community if released.

      As indicated, Ramirez-Vargas was a member of a significant drug-trafficking gang

that used violence to further its drug activities. (Presentence Report, ¶ 9.) Ramirez-

Vargas is a criminal history category VI, with a long and consistent criminal record,

including multiple convictions for controlled substances offenses, unlawful discharge of a

weapon, trespass, domestic violence, disorderly conduct, and multiple probation and

pretrial release violations. (Id. ¶¶ 5-7, 48-59.) This Court therefore also finds that



                                           13
   Case 1:13-cr-00083-WMS-HBS Document 726 Filed 11/02/20 Page 14 of 14




Ramirez-Vargas poses a danger to the community if released. See Quinones, 2020 WL

4529365, at *6 (finding member of Loiza Boys to pose danger to the community); United

States v. Rivera, 13-CR-83S (6), 2020 WL 3603045, at *7 (W.D.N.Y. July 2, 2020) (same).

                                    IV. CONCLUSION

         For all of the reasons stated above, this Court finds that compassionate release

and a sentence reduction under 18 U.S.C. § 3582 (c)(1)(A)(i) is not warranted. Ramirez-

Vargas’s motion will therefore be denied.

                                        V. ORDER

         IT HEREBY IS ORDERED, that Ramirez-Vargas’s Motion for Compassionate

Release (Docket No. 708) is DENIED.

         SO ORDERED.


Dated:         November 2, 2020
               Buffalo, New York
                                                           William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                            14
